UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7527



PAUL GRAHAM,

                                            Petitioner - Appellant,

          versus


DISTRICT COURT, for Baltimore County,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(1:06-cv-02038-CCB)


Submitted:   January 18, 2007             Decided: January 23, 2007



Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul Graham appeals the district court’s order denying

relief on his complaint.        The district court stated that the

document was a 28 U.S.C. § 2241 (2000) complaint, but because

Graham is not challenging a conviction or sentence, the claim is

more     properly   construed   under    42   U.S.C.   §   1983   (2000).

Nonetheless, we have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Graham v. District Court, No. 1:06-cv-02038-CCB

(D. Md. Aug. 22, 2006).     We deny Graham’s motions for appointment

of counsel and oral argument.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                 - 2 -